Title: From Thomas Jefferson to Robert Hare, 10 April 1824
From: Jefferson, Thomas
To: Hare, Robert

Monticello
Apr. 10. 24.I  am very thankful to you, Dear Sir, for the kindness with which you have attended to my late request. I did not mean to give you so much trouble as you have been so good as to take, altho’ it’s fruits are most acceptable and valuable. I make my acknolegements also for the pamphlets you have been so kind as to send me. your letter to Professor Silliman, proposing an easy method of imitating Chalybeate waters will be of great value to those who are now obliged to take long journies to procure them. with my thanks, be pleased to accept assurances of my great esteem and respect.Th:Jefferson